DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20180241998).
	Regarding claim 1, Chen disclose an apparatus for determination of a motion vector for a prediction block including a processing circuitry (i.e., fig. 2) configured to; obtain an initial motion vector (i.e., paragraph 0132) and a template for the prediction block (i.e., paragraphs 0132,0139,0192-0193), determine a refinement of the initial motion vector by template matching with the template in a search space (i.e., paragraphs 0077-0079) wherein, the search space is located on a position given by the initial motion vector, and the template matching (i.e., paragraphs 0130,0132, at first pattern matched motion vector derivation (PMMVD) is performed, a list of motion vector candidates is generated and the candidate with minimum matching cost is selected as he starting point, then a local search based on 
	Regarding claim 2, Chen discloses the apparatus according to claim 1, wherein; the search space includes at least one fractional sample position with a value obtained by interpolation filtering with a filter of a predefined tap-size, and the interpolation filtering uses the accessed integer sample position values and the at least one replacement value to obtain the at least one fractional sample position value (i.e., paragraphs 0091,0152-0153,0188).
	Regarding claim 3, Chen discloses the apparatus according to claim 2, wherein each replacement value in the at least one replacement value is determined by mirroring with respect to the axis of the interpolation filter the value of the corresponding assessed integer sample position (i.e., padding as discussed in the above, also paragraphs 0075,0109,0134).
	Regarding claim 4, Chen discloses the apparatus according to claim 2, wherein the interpolation filtering is a one dimensional or a separable two-dimensional filtering (i.e. paragraphs 0076,0109).
	Regarding claim 5, Chen discloses the apparatus according to claim 2, wherein the 

	Regarding claim 6, Chen discloses the apparatus according to claim 1, wherein the predetermined window is defined by a vertical and/or a horizontal size with respect to at least one of; the search space, a block with a size of the prediction block located on the initial motion vector position, or the initial motion vector position (i.e., fig. 11, 5. times. 5 window in paragraph 0153).
	Regarding claim 7, Chen discloses the apparatus according to claim 1, wherein each replacement value in the at least one replacement value is determined to be equal to the value on a closest of the accessed integer sample positions (i.e., paragraphs 0034,0075-0079,0132).
	Regarding claim 8, Chen discloses an encoding apparatus for encoding video images split to prediction blocks into a bitstream, the encoding apparatus comprising; the apparatus for determination of a motion vector for a prediction block according to claim 1 (please see claim 1 above), and an encoding circuitry for encoding a difference between the prediction block and the predictor given by a prediction block in a position based on the determined motion vector and for generating the bitstream including the encoded difference and the initial motion vector (i.e., please see claim 1 above, fig. 2).
	Regarding claim 9, the limitations claimed are the reverse or decoding process of claim 1, since the reference also covers the reverse or decoding process, as shown in fig. 3. therefore the claim is rejected for the same reason as set forth in the above action.
  	Regarding claims 10 and 19, the limitations claimed are substantially similar to claim 1 above, and are the directed to method and non-transitory computer implemented program of that claim, since the disclosure of the reference is computer implemented process, therefore the ground for rejection claim 1 also applies here.
	Regarding claims 11-16, please refer to claims 2-7 above.

difference between the prediction block and the predictor given by a prediction block in a position based on the determined motion vector and generating the bitstream including the encoded difference and the initial motion vector (i.e., fig. 2, paragraphs 0130,0132).
	Regarding claim 18, please refer to claim 9 above.
Contact
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482